1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                                 DISTRICT OF NEVADA
7

8    HUGO ISRAEL CAHUEC,
9          Petitioner,                             3:09-cv-00113-RCJ-RAM
10   vs.
                                                   ORDER
11
     GREGORY SMITH, et al.,
12
           Respondents.
13

14         Respondents’ unopposed motion for enlargement of time (ECF No. 88) is
15   GRANTED, and the time for respondents to respond to the second amended petition
16   (ECF No. 87) Is extended up to and including July 12, 2019.
17         DATED: May 28, 2019.
18

19
                                             ________________________________
20                                             ROBERT C. JONES
                                               United States District Judge
21

22

23

24

25

26

27

28

                                               1
